GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: ANDREW E. KRAUSE
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007
Telephone: (212) 637-2769
Facsimile: (212) 637-2786
E-mail: andrew.krause@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------ x
                                                                   :
NEW YORK CIVIL LIBERTIES UNION,
                                                                   :
                                                                   :   18 Civ. 11557 (RA)
                                    Plaintiff,
                                                                   :
                                                                   :
         -against-
                                                                   :   ANSWER
                                                                   :
UNITED STATES IMMIGRATION AND
                                                                   :
CUSTOMS ENFORCEMENT,
                                                                   :
                                                                   :
                                    Defendant.
                                                                   :
------------------------------------------------------------------ x

         Defendant United States Immigration and Customs Enforcement (“ICE” or the

“Defendant”), by its attorney Geoffrey S. Berman, United States Attorney for the Southern

District of New York, hereby answers the complaint of plaintiff New York Civil Liberties Union

(the “Plaintiff”), dated December 11, 2018, as follows:

         1.       The allegations contained in the first sentence of paragraph 1 of the complaint

consist of Plaintiff’s characterization of this action, to which no response is required. To the

extent that a response is required, Defendant admits that this action purports to be brought under

the Freedom of Information Act, 5 U.S.C. § 552 et seq. (“FOIA”). Defendant denies knowledge

or information sufficient to form a belief as to the truth of the allegations contained in the second

sentence of paragraph 1 of the complaint.
       2.      The allegations contained in paragraph 2 of the complaint consist of Plaintiff’s

characterization unspecified media reports, to which no response is required. Defendant

respectfully refers the Court to the referenced media reports for complete and accurate

descriptions of their contents. To the extent that a response is required, Defendant denies the

allegations contained in paragraph 2 of the complaint.

       3.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 3 of the complaint.

       4.      The allegations contained in the first sentence of paragraph 4 of the complaint

consist of Plaintiff’s legal opinions and conclusions, to which no response is required. To the

extent that a response is required, Defendant denies the allegations contained in the first sentence

of paragraph 4 of the complaint, but admits that as of the date of this Answer, Defendant has not

yet produced responsive, non-exempt records to Plaintiff in response to the FOIA Request. The

allegations contained in the second sentence of paragraph 4 of the complaint consist of Plaintiff’s

requested relief, to which no response is required. To the extent that a response is required,

Defendant denies the allegations contained in the second sentence of paragraph 4 of the

complaint; specifically, Defendant denies that Plaintiff is entitled to the requested relief, or to

any relief whatsoever.

       5.      The allegations contained in paragraph 5 of the complaint consist of Plaintiff’s

legal opinions and conclusions regarding jurisdiction, to which no response is required. To the

extent that a response is required, Defendant denies knowledge or information sufficient to form

a belief as to the truth of the allegations contained in paragraph 5 of the complaint.

       6.      The allegations contained in paragraph 6 of the complaint consist of Plaintiff’s

legal opinions and conclusions regarding venue, to which no response is required. To the extent




                                                   2
that a response is required, Defendant denies knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 6 of the complaint.

       7.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 7 of the complaint.

       8.      Defendant admits the allegations contained in paragraph 8 of the complaint.

       9.      The allegations contained in the first and second sentences of paragraph 9 of the

complaint consist of Plaintiff’s characterization of ICE’s administration and enforcement of

immigration laws, to which no response is response is required. To the extent that a response is

required, Defendant denies the allegations contained in the first and second sentences of

paragraph 9 of the complaint. The allegations contained in the third sentence of paragraph 9 of

the complaint consist of Plaintiff’s characterization of a media report, to which no response is

required. Defendant respectfully refers the Court to the referenced media report for a complete

and accurate description of its contents. To the extent that a response is required, Defendant

denies the allegations contained in the third sentence of paragraph 9 of the complaint.

       10.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 10 of the complaint.

       11.     The allegations contained in the first sentence of paragraph 11 of the complaint

consist of Plaintiff’s characterization of two federal regulations, to which no response is

required. Defendant respectfully refers the Court to the cited regulations for complete and

accurate descriptions of their contents. The allegations contained in the second sentence of

paragraph 11 of the complaint consist of Plaintiff’s characterization of ICE’s administration and

enforcement of immigration laws, to which no response is required. To the extent that a




                                                 3
response is required, Defendant denies the allegations contained in the second sentence of

paragraph 11 of the complaint.

       12.     The allegations contained in the first sentence of paragraph 12 of the complaint

consist of Plaintiff’s characterization of a federal regulation, to which no response is required.

Defendant respectfully refers the Court to the cited regulation for a complete and accurate

description of its contents. Defendant denies the allegations contained in the second sentence of

paragraph 12 of the complaint. The allegations contained in the third sentence of paragraph 12

of the complaint consist of Plaintiff’s legal opinions and conclusions, to which no response is

required. The remaining allegations contained in paragraph 12 of the complaint consist of

Plaintiff’s characterization various studies and reports, to which no response is required.

Defendant respectfully refers the Court to the referenced studies and reports for complete and

accurate descriptions of their contents. To the extent that any additional response is required,

Defendant denies the allegations contained in paragraph 12 of the complaint.

       13.     The allegations contained in paragraph 13 of the complaint consist of Plaintiff’s

characterization of a media report, to which no response is required. Defendant respectfully

refers the Court to the referenced media report for a complete and accurate description of its

contents. To the extent that a response is required, Defendant denies the allegations contained in

paragraph 13 of the complaint.

       14.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in the first two sentences of paragraph 14 of the complaint,

inasmuch as it requires knowledge and information regarding the amount of, and the reasons for,

the alleged “public interest” in various issues. The allegations contained in the third sentence of

paragraph 14 of the complaint consist of Plaintiff’s characterization of a memorandum prepared




                                                  4
by the then-Secretary of the United States Department of Homeland Security, to which no

response is required. Defendant respectfully refers the Court to the cited memorandum for a

complete and accurate description of its contents. To the extent any additional response is

required, Defendant denies the allegations contained in the third sentence of paragraph 14 of the

complaint.

       15.     The allegations contained in paragraph 15 of the complaint consist of Plaintiff’s

characterization of media reports, to which no response is required. Defendant respectfully

refers the Court to the referenced media reports for complete and accurate descriptions of their

contents. The allegations contained in paragraph 15 of the complaint also consist of Plaintiff’s

characterization of ICE’s administration and enforcement of immigration laws, to which no

response is response is required. To the extent that a response is required, Defendant denies the

allegations contained in paragraph 15 of the complaint.

       16.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in the first sentence of paragraph 16 of the complaint, inasmuch

as it requires knowledge and information regarding the amount and the reasons for the alleged

“media interest” in various issues. Defendant denies knowledge or information sufficient to

form a belief as to the truth of the allegations contained in the second sentence of paragraph 17

of the complaint, inasmuch as the meaning of the phrase “that report” is unclear. Defendant

admits that Plaintiff submitted the FOIA Request on July 24, 2018.

       17.     Defendant denies the allegations contained in the first and third sentences of

paragraph 17 of the complaint. Defendant denies knowledge or information sufficient to form a

belief as to the truth of the allegations contained in the second sentence of paragraph 17 of the

complaint.




                                                 5
        18.        The allegations contained in paragraph 18 of the complaint consist of Plaintiff’s

characterization of the contents of a FOIA request submitted to Defendant by counsel for

Plaintiff. Defendant admits that Exhibit A to the complaint is a copy of this FOIA request (the

“FOIA Request”), and respectfully refers the Court to the FOIA Request for a complete and

accurate description of its contents.

        19.        The allegations contained in paragraph 19 of the complaint consist of Plaintiff’s

characterization of the FOIA Request. Defendant admits that Exhibit A to the complaint is a

copy of the FOIA Request, and respectfully refers the Court to the FOIA Request for a complete

and accurate description of its contents.

        20.        The allegations contained in paragraph 20 of the complaint consist of Plaintiff’s

characterization of the contents of the FOIA Request. Defendant admits that Exhibit A to the

complaint is a copy of the FOIA Request, and respectfully refers the Court to the FOIA Request

for a complete and accurate description of its contents.

        21.        The allegations contained in paragraph 21 of the complaint consist of Plaintiff’s

characterization of the contents of an August 6, 2018 email from Defendant to counsel for

Plaintiff. Defendant admits that it sent an email to counsel for Plaintiff on August 6, 2018, and

respectfully refers the Court to the August 6, 2018 email for a complete and accurate description

of its contents.

        22.        The allegations contained in paragraph 22 of the complaint consist of Plaintiff’s

legal opinions and conclusions, to which no response is required. To the extent that a response is

required, Defendant denies the allegations contained in paragraph 22 of the complaint, but

admits that as of the date of this Answer, Defendant has not yet produced responsive, non-

exempt records to Plaintiff in response to the FOIA Request.




                                                    6
       23.     Defendant admits the allegations contained in paragraph 23 of the complaint.

       24.     Defendant admits the allegations contained in paragraph 24 of the complaint.

       25.     The allegations contained in paragraph 25 of the complaint consist of Plaintiff’s

characterization of the contents of a November 7, 2018 letter from Defendant to counsel for

Plaintiff. Defendant admits that on November 7, 2018, it sent a letter to counsel for Plaintiff

adjudicating the appeal of the FOIA Request, and respectfully refers the Court to the November

7, 2018 letter for a complete and accurate description of its contents.

       26.     The allegations contained in paragraph 26 of the complaint consist of Plaintiff’s

characterization of the contents of a November 7, 2018 letter from Defendant to counsel for

Plaintiff. Defendant admits that on November 7, 2018, it sent a letter to counsel for Plaintiff

adjudicating the appeal of the FOIA Request, and respectfully refers the Court to the November

7, 2018 letter for a complete and accurate description of its contents.

       27.     Defendant denies the allegations contained in paragraph 27 of the complaint,

except admits that as of the date of this Answer, Defendant has not yet produced responsive,

non-exempt records to Plaintiff in response to the FOIA Request.

       28.     The allegations contained in paragraph 28 of the complaint consist of Plaintiff’s

legal opinions and conclusions, to which no response is required. To the extent that a response is

required, Defendant denies the allegations contained in paragraph 28 of the complaint.

       29.     The allegations contained in paragraph 29 of the complaint consist of Plaintiff’s

legal opinions and conclusions, to which no response is required. To the extent that a response is

required, Defendant denies the allegations contained in paragraph 29 of the complaint.




                                                 7
        30.     The remainder of the complaint consists of Plaintiff’s requested relief, to which

no response is required. To the extent that a response is required, Defendant denies that Plaintiff

is entitled to the requested relief, or to any relief whatsoever.

                                             DEFENSES

                                         FIRST DEFENSE

        The Court lacks jurisdiction over the subject matter of this complaint for any relief that

exceeds the relief authorized by statute under the FOIA, 5 U.S.C. § 552.

                                        SECOND DEFENSE

        The requested records are exempt, in full or in part, from disclosure. See 5 U.S.C.

§ 552(b).

                                         THIRD DEFENSE

        Defendant has exercised due diligence in processing the FOIA Request, and exceptional

circumstances exist that necessitate additional time for Defendant to complete its processing of

the FOIA Request. See 5 U.S.C. § 552(a)(6)(C).

                                       FOURTH DEFENSE

        Defendant reserves the right to amend this Answer to assert any other matter that

constitutes an avoidance or affirmative defense under Rule 8(c) of the Federal Rules of Civil

Procedure.




                                                   8
       WHEREFORE, Defendant respectfully requests that the Court: (1) dismiss the complaint

with prejudice; (2) enter judgment in favor of Defendant; and (3) grant such further relief as the

Court deems just and proper.



Dated: New York, New York
       February 21, 2019
                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney for the
                                              Southern District of New York

                                      By:     /s/ Andrew E. Krause
                                              ANDREW E. KRAUSE
                                              Assistant United States Attorney
                                              86 Chambers Street, Third Floor
                                              New York, New York 10007
                                              Telephone: (212) 637-2769
                                              Facsimile: (212) 637-2786
                                              E-mail: andrew.krause@usdoj.gov




                                                 9
